DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Interpretation
In claim 5, “the top surface” is considered definite with antecedent basis as the top surface location is understood to one of ordinary skill in the art. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kellar (Reg. No. 71165) on 04/20/2021.
The application has been amended as follows: 

Amend claim 1 as follows:
1. A battery module comprising: 
at least one battery cell; 
a protection circuit module that includes a rigid printed circuit board, and is electrically connected with the battery cell; 
at least one temperature sensing element provided at a surface of the battery cell; and 
, wherein the rigid printed circuit board comprises a slit, and the flexible printed circuit board extends to a top surface of the rigid printed circuit board from the temperature sensing element through the slit and is combined with the protection circuit module at the top surface of the rigid printed circuit board.

Cancel claim 2. 

Allowable Subject Matter
Claims 1 and 3-7 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires a battery module comprising: at least one battery cell; a protection circuit module that includes a rigid printed circuit board, and is electrically connected with the battery cell; at least one temperature sensing element provided at a surface of the battery cell; and a flexible printed circuit board that electrically connects the protection circuit module and the temperature sensing element, wherein the rigid printed circuit board comprises a slit, and the flexible printed circuit board extends to a top surface of the rigid printed circuit board from the temperature sensing element through the slit and is combined with the protection circuit module at the top surface of the rigid printed circuit board. This configuration provides a simple manufacturing process for ensuring a function and location of a battery temperature sensing element even during movement from external impact [page 4, lines 3-11] and for providing easy contact between the flexible and rigid circuit boards [page 4 lines 23-24, page 5 lines 1-10]. 
	Closest prior art reference US PGPub 2012/0019061 discloses a battery module [Figure 27] comprising rigid circuit boards 50a and flexible circuit boards 50b bonded to the rigid circuit boards, which are connected to the battery bus bars [Figure 27, 0295, 0297]. Temperature detecting elements 30 are formed on the surface of the battery cells 1 [Figure 2] and the flexible printed circuit board 50b is electrically connected to the temperature detecting element 30, state detecting circuit 20, and rigid circuit board via temperature detection lines 51 [0298, 0297, Figure 27]. However, the top surface flexible circuit board 50b and the rigid circuit board 50a are simply surface bonded by pulse heat bonding [0299, Figure 27]. A process to form a slit in the already formed rigid circuit board would be required and the orientation of the flexible circuit board would have to be arbitrarily flipped in order to read on the required claims of extending to a top surface of the rigid circuit board from the temperature sensing element through the slit, which a person of ordinary skill in the art would not perform for a configuration that eliminates complicated wiring and electric connection [0005, 0006]. Similar surface-to-surface flexible and rigid circuit board connections are used in prior art references US PGPub 2014/0017533, US PGPub 2016/0372796 and US PGPub 2014/0120401 and would not read on the required claims of extending to a top surface of the rigid circuit board from the temperature sensing element through the slit. 
	None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a battery module comprising: at least one battery cell; a protection circuit module that includes a rigid printed circuit board, and is electrically connected with the battery cell; at least one temperature sensing element provided at a surface of the battery cell; and a flexible printed circuit board that electrically connects the protection circuit module and the temperature sensing element, wherein the rigid printed circuit board comprises a slit, and the flexible printed circuit board extends to a top surface of the rigid printed circuit board from the temperature sensing element through the slit and is combined with the protection circuit module at the top surface of the rigid printed circuit board.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725